DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 29 July, 2022. Claims 1, 29-37, 45-48, 52, 54, and 478-485 are pending and currently under examination in the instant application.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1, 29-37, 45-48, 52, 54, 478, and 480-482 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims are directed toward a Zika virus (ZIKV) composition comprising a ribonucleic acid (RNA) polynucleotide encoding a prM/E protein comprising an amino acid sequence that is at least 90% (claim 1) or 95% identical to the full-length amino acid sequence of SEQ ID NO.: 97 (claim 478), wherein said RNA is admixed with a lipid nanoparticle. Claim 480 references a ZIKV composition comprising an RNA polynucleotide encoding a prM/E protein comprising an amino acid sequence that is at least 90% identical to the full-length amino acid sequence of SEQ ID NO.: 97, wherein all the uracils in said RNA have been modified with 1-methylpseudouridine. The prM/E protein of SEQ ID NO.: 97 comprises the following amino acid sequence:
AEVTRRGSAYYMYLDRNDAGEAISFPTTLGMNKCYIQIMDLGHMCDATMSYECPMLDEGVEPDDVDCWCNTTSTWVVYGTCHHKKGEARRSRRAVTLPSHSTRKLQTRSQTWLESREYTKHLIRVENWIFRNPGFALAAAAIA WLLGSSTSQKVIYLVMILLIAPAYSIRCIGVSNRDFVEGMSGGTWVDVVLEHGGCVTVMAQDKPTVDIELVTTTVSNMAEVRSYCYEASISDMASDSRCPTQGEAYLDKQSDTQYVCKRTLVDRGWGNGCGLFGKGSLVTCAKFACSKKMTGKSIQPENLEYRIMLSVHGSQHSGMIVNDTGHETDENRAKVEITPNSPRAEATLGGFGSLGLDCEPRTGLDFSDLYYLTMNNKHWLVHKEWFHDIPLPWHAGADTGTPHWNNKEALVEFKDAHAKRQTVVVLGSQEGAVHTALAGALEAEMDGAKGRLSSGHLKCRLKMDKLRLKGVSYSLCTAAFTFTKIPAETLHGTVTVEVQYAGTDGPCKVPAQMAVDMQTLTPVGRLITANPVITESTENSKMMLELDPPFGDSYIVIGVGEKKITHHWHRSGSTIGKAFEATVRGAKRMAVLGDTAWDFGSVGGALNSLGKGIHQIFGAAFKSLFGGMSWFSQILIGTLLMWLGLNTKNGSISLMCLALGGVLIFLSTAVSA.
	The claims clearly encompass a large genus of polypeptidic variants that can include an inordinate number of amino acid substitutions, insertions, and/or deletions. For example, at just 5% genetic variation upwards of ~4 x 10103 variant sequences are encompassed by the claim language.1 The disclosure fails to identify those amino acids that are sine qua non for prM/E function. The disclosure also fails to provide any guidance pertaining to those molecular determinants that should be targeted for modification. It has been well-documented that single or multiple amino acid insertions, deletions, or substitutions can abrogate protein function (Xie et al., 2017; Annamalai et al., 2017; Bailey et al., 2019; Collette et al., 2020). Xie et al. (2017) reported that removing one amino acid from the E protein extended loop was lethal for ZIKV assembly and release. An additional T351V mutant also produced a highly attenuated variant. Annamalai et al. (2017) reported that single amino acid substitutions in the N-linked glycosylation site of the E protein produced highly attenuated and nonlethal viruses. These viruses replicated poorly in the brains of infected mice. Bailey et al. (2019) demonstrated that single amino acid substitutions in E were sufficient to abrogate neutralizing antibody (NAb) activity. Finally, Collette et al. (2020) also reported that single amino acid mutations within the ZIKV polyprotein produced viruses with distinct phenotypes. The disclosure also fails disclose the preparation and characterization of a single ZIKV prM/E variant. 
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicant was clearly not in possession of a representative number of prM/E variants to support the claimed breadth.
	Applicant traverses and submits that multiple alignment tools are available to identify variants of SEQ ID NO.: 97. It was further noted that different ZIKV prM/E sequences were provided in Table 32. These arguments have been carefully considered but are not deemed to be persuasive. Simply providing a comparative algorithm does not demonstrate that Applicant was in possession of a representative number of variants. It fails to identify which amino acids should be targeted for modification. It fails to explain how any given mutation will affect protein function. The limited number of sequences set forth in Table 32 are insufficient to support the full breadth of the claimed genus. The recited genetic variation encompasses an inordinate number of prM/E variants, most of which are neither contemplated nor described in the specification. Reference was made to Example 11 of the Written Description Guidelines in support of the claim language. However, this example fails to consider the complexity of the ZIKV prM/E proteins and the inordinate number of variants encompassed by the claim language. Moreover, it is not readily manifest how one can divorce the functional activity of the prM/E proteins from their amino acid sequence. The disclosure clearly contemplates using the claimed compositions as immunizing agents. However, there is no discussion in the specification about which epitopes are associated with protective or therapeutic immune responses. There is no discussion about which amino acids in any given epitope can tolerate insertions, deletions, or substitutions while retaining the original characteristics of the prM/E proteins. It is noted that a number of other ZIKV virus isolates were identified in the specification. Many of these are closely related variants and are not entirely predictive of the entire genus. As set forth supra, just 5% genetic variation would produce upwards of ~4 x 10103 variant sequences. Contrary to Applicant’s arguments, the limited number of closely related species provided would not support the full genus. Applicant may wish to amend the claim language to incorporate those ZIKV isolates/sequences that are clearly set forth in the specification.

Scope of Enablement
Claims 1, 29-37, 45-48, 52, 54, and 478-485 are rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The claims are directed toward a Zika virus (ZIKV) composition comprising a ribonucleic acid (RNA) polynucleotide encoding a prM/E protein comprising an amino acid sequence that is at least 90% (claim 1) or 95% identical to the full-length amino acid sequence of SEQ ID NO.: 97 (claim 478), wherein said RNA is admixed with a lipid nanoparticle. Claim 480 references a ZIKV composition comprising an RNA polynucleotide encoding a prM/E protein comprising an amino acid sequence that is at least 90% identical to the full-length amino acid sequence of SEQ ID NO.: 97, wherein all the uracils in said RNA have been modified with 1-methylpseudouridine.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).
	The disclosure clearly states the claimed invention is directed toward a ribonucleic acid vaccine (e.g., mRNA) that can safely direct the body’s cellular machinery to produce the desired protein of interest (see specification, p. 4). The disclosure further states the mRNA vaccine may encode one or more ZIKV antigenic polypeptides (see specification, pp. 6 and 41). The RNA structure required for successful vaccination is clearly set forth on pages 52 and 53. Efficient expression of the immunogen of interest minimally requires a mRNA comprising a 5’ cap, 5’ untranslated region (UTR), open reading frame (ORF) encoding the immunogen of interest, 3’ UTR, and poly(A) tail. Amendment of the claim language to incorporate these limitations would be remedial. For example, an immunizing composition capable of inducing an immune response against the Zika virus (ZIKV) in a host comprising: a) a mRNA capable of expressing the ZIKV prM/E proteins comprising a 5’ cap, 5’ UTR, open reading frame encoding the ZIKV prM/E proteins comprising SEQ ID NO.: 97, 3’ UTR, and poly(A) tail; and b) a lipid nanoparticle
	However, the disclosure is not enabled for compositions simply comprising an RNA carrying an ORF incorporated within a lipid nanoparticle. In order to produce a robust and immunogen-specific immune response the mRNA vaccine must reach the cytosol of recipient cells and express the immunogen of interest. The structure needs to be capable of resisting RNAse degradation as well. Minimally, the RNA must comprise a 5’ cap, 5’ UTR, open reading frame (ORF) encoding the immunogen of interest, 3’ UTR, and poly(A) tail. The 5’ cap is required for translation initiation enabling eukaryotic translation initiation factor (eIF4E) binding. The 3’ poly(A) tail improves mRNA stability and translation efficiency by protecting the mRNA from nuclease degradation. Both UTRs are important for transcriptional regulation and mRNA stability. These sequences are involved in translation machinery recognition, recruitment, and mRNA trafficking. Failure to incorporate these structural elements into the RNA would result in rapid degradation and poor expression levels (Rosa et al., 2021; To and Cho, 2021; Chaudhary et al., 2021).

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 29-37, 45-48, 54, 478, and 479 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-20 of U.S. Patent No. 10,449,244 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward an RNA composition comprising an RNA containing a ZIKV prM/E ORF encoding SEQ ID NO.: 97 and a lipid nanoparticle (claims 1, 54, 478, and 479). Claim 29 references a prM/E protein obtained from different isolates. Claims 30-37 are directed toward various chemical modifications of the RNA (e.g., polynucleotide and chemical modifications). Claims 45-48 are directed toward characteristics of the lipid nanoparticle. The claims of the ‘244 patent are directed toward a mRNA encoding a ZIKV antigenic polypeptide formulated in a lipid nanoparticle (claims 1-3). The claims further reference different ZIKV isolates (claim 10), chemical modifications (11-16), and characteristics of the lipid nanoparticle (claims 17-20). These additional limitations are identical to those claimed in the instant application. Accordingly, the claims of the instant application anticipate the claims of the ‘244 patent and are clearly not patentably distinct.

	Claims 1, 30-34, 45-47, 54, 478, and 479 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, and 17 of U.S. Patent No. 10,653,767 B2, in view of Chang (U.S. Patent No. 8,232,379 B2, issued 31 July, 2012). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward an RNA composition comprising an RNA containing a ZIKV prM/E ORF encoding SEQ ID NO.: 97 and a lipid nanoparticle (claims 1, 54, 478, and 479). Claims 30-3 are directed toward various chemical modifications of the RNA (e.g., polynucleotide and chemical modifications). Claims 45-47 are directed toward characteristics of the lipid nanoparticle. The claims of the ‘767 patent are directed toward a method comprising administering to a subject a composition comprising a mRNA carrying an ORF encoding a Japanese encephalitis virus (JEV) signal peptide (SP) fused to a zika virus prM/E protein. Claims 8-10 and 17 reference additional chemical modifications to the RNA or further define the nature of the lipid nanoparticle. The claims of the ‘767 patent involve the administration of a similar compound to a subject for the purpose of inducing a ZIKV-specific immune response. Although the claims of the instant application do not disclose a JEV SP-prM/E fusion protein, nevertheless, Chang discloses immunogens comprising JEV SP-flaivivirus prM/E fusion proteins. This teaching clearly demonstrated that inclusion of the JEV SP led to high-level expression of the flavivirus prM/E fusion protein. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a JEV SP into the current construct to produce a JEV SP-prM/E fusion and to utilize this composition in methods to induce a ZIKV-specific immune response.

	Claims 1, 30, 31, 33, 45-47, 54, 478, and 479 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 11, 14-17, and 19 of U.S. Patent No. 11,207,398 B2, in view of Chang (U.S. Patent No. 8,232,379 B2, issued 31 July, 2012). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward an RNA composition comprising an RNA containing a ZIKV prM/E ORF encoding SEQ ID NO.: 97 and a lipid nanoparticle (claims 1, 54, 478, and 479). Claims 30-33 are directed toward various chemical modifications of the RNA (e.g., polynucleotide and chemical modifications). Claims 45-47 are directed toward characteristics of the lipid nanoparticle. The claims of the ‘398 patent are directed toward a mRNA encoding a ZIKV antigenic polypeptide comprising SEQ ID NO.: 7 formulated in a lipid nanoparticle (claims 1-3, 6, 10, and 11). The claims further reference different chemical modifications (4, 5, 14, and 15), and characteristics of the lipid nanoparticle (claims 7, 16, and 17). The prM/E protein in the ‘398 patent is identical to the prM/E protein of the instant application with one exception, the former protein also contains a JEV SP. The various modifications and lipid nanoparticle compositions are identical in both the application and patent. Chang discloses immunogens comprising JEV SP-flaivivirus prM/E fusion proteins. This teaching clearly demonstrated that inclusion of the JEV SP led to high-level expression of the flavivirus prM/E fusion protein. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a JEV SP into the current construct to produce a JEV SP-prM/E fusion and to utilize this composition in methods to induce a ZIKV-specific immune response.

	Claims 1, 30-33, 36, 37, 45-48, 54, 478, and 479 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,278,611 B2, in view of Chang (U.S. Patent No. 8,232,379 B2, issued 31 July, 2012). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward an RNA composition comprising an RNA containing a ZIKV prM/E ORF encoding SEQ ID NO.: 97 and a lipid nanoparticle (claims 1, 54, 478, and 479). Claims 30-33, 36, and 37 are directed toward various chemical modifications of the RNA (e.g., polynucleotide and chemical modifications). Claims 45-48 are directed toward characteristics of the lipid nanoparticle. The claims of the ‘611 patent are directed toward a mRNA encoding a ZIKV antigenic polypeptide comprising a JEV SP-prM/E fusion protein, wherein the SP comprises SEQ ID NO.: 427 and the prM/E comprises SEQ ID NO.: 219 (claims 1-3). Additional limitations reference chemical modifications (claims 4-8 and 16-18) and lipid nanoparticle characteristics (claims 9-13 and 15). The prM/E protein of the ‘611 patent is identical to SEQ ID NO.: 97 in the instant application. Moreover, the JEV SP of SEQ ID NO.: 427 displays considerable genetic relatedness to the SP of the instant application. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a JEV SP into the current construct to produce a JEV SP-prM/E fusion and to utilize this composition in methods to induce a ZIKV-specific immune response.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
20 September, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These calculations were performed as follows: TV=(NY)(X!)/(Y!)((X-Y-1)!), wherein, TV=the total number of variant sequences, N=the number of amino acids or nucleotides that can be substituted (i.e., if any of the 20 naturally occurring amino acids can be substituted, N=19; if any of the four naturally occurring nucleotides can be substituted, N=3), Y=the number of amino acids/nucleotides in the parent sequence that can be substituted (i.e., if the amino acid sequence is 100 aa in length and 10% genetic variation is allowed, Y=10 [100@10%]), and X=the total sequence length of the sequence of interest.